Mr. Justice Burnett
delivered the opinion of the court.
This is an appeal from the decision of the Circuit Court sustaining the action of the County Court of Douglas County in refusing to remove E. L. Parrott from the position of administrator de bonis non of the estate of the firm of S. Marks & H. Wollenberg. As to the removal of the administrator, it presents the same questions considered in the opinión this day rendered in the matter of the Estate of S. Marks, Deceased, and of the Partnership Estate of S. Marks & Co., ante, p. 632 (160 Pac. 540).
*640For the reasons there stated, the decision of the Circuit Court is affirmed. Affirmed.
Mr. Chief Justice Moore, Mr. Justice McBride and Mr. Justice Bean concur.
Mr. Justice Harris took no part in the consideration of this case.